DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 9-11, 13, 15 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meron et al (US 2012/0305669).
Regarding claim 1, Meron discloses an apparatus for creation and delivery of enriched medical suspension, comprising: a compressed medical fluid unit 5 containing pressurized chemical medical solution (¶35, pressurized in that it is a syringe which uses a plunger to pressurize the solution); a medical solution (¶35); a suspension delivery catheter 10 including a dual lumen 11/12 catheter connecting a Venturi-agitating tip assembly 9/26 to the pressurized chemical medical solution from the compressed medical fluid unit and the medical solution, wherein the pressurized chemical medical solution and the medical solution are mixed to form an enriched medical suspension (fig 5). 
Regarding claim 2, wherein the compressed medical fluid unit is a syringe 5 containing pressurized chemical medical solution (¶35). 
Regarding claim 4, further including a syringe 5 in which the medical solution is contained (¶35, fig 1). 
Regarding claim 6, wherein the suspension delivery catheter includes a first end 9 having the Venturi-agitating tip assembly and a second end 3/4 to which the compressed medical fluid unit and medical solution are fluidly connected for the passage of pressurized chemical medical solution and medical solution (fig 1).  
Regarding claim 10, Meron discloses an apparatus for creation and delivery of enriched medical suspension, comprising: a compressed medical fluid unit 5 containing pressurized chemical medical solution (¶35); a medical solution (¶35); a suspension delivery needle (10, which includes a needle 37 as per ¶151) including a multi-channel arrangement 11/12 connecting a Venturi-agitating tip assembly 9 to the pressurized chemical medical solution from the compressed medical fluid unit and the medical solution, wherein the pressurized chemical medical solution and the medical solution are mixed to form an enriched medical suspension (fig 13).  
Regarding claim 11, wherein the compressed medical fluid unit is a syringe 5 containing pressurized chemical medical solution (¶35). 
Regarding claim 13, further including a syringe 5 in which the medical solution is contained (¶35, fig 1). 
Regarding claim 15, wherein the suspension delivery catheter includes a first end 9 having the Venturi-agitating tip assembly and a second end 3/4 to which the compressed medical fluid unit and medical solution are fluidly connected for the passage of pressurized chemical medical solution and medical solution (fig 13).  
Regarding claim 18, wherein the Venturi-agitating tip assembly includes a spray tip from which the enriched medical suspension is sprayed (abstract).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meron et al (US 2012/0305669) in view of Nwadigo (US 2017/0153165).
Regarding claims 3, 5, 12 and 14, while Meron substantially discloses the invention as claimed, it does not disclose wherein the syringe includes a one-way valve. Nwadigo discloses using a one-way valve 27 in syringes. It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Meron such that the syringe includes a one-way valve as taught by Nwadigo such that fluid only flows in the proper direction (which avoids contamination and other issues). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 10-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,322,271. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claim is a broader than the patented claim, and the dependent clams either have directly correlating claims or are obvious when viewed with the two patents used in the art rejection.
Allowable Subject Matter
Claims 7, 8, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments regarding claims 7 and 16 are persuasive, there is no indication that the pressurized chemical medical solution traveling within the venturi-agitating tip assembly creates a negative pressure inside the venturi-agitation tip. 
Applicant's remaining arguments filed 10/6/2022 have been fully considered but they are not persuasive. 
Applicant argues that tip 9 of Meron is not a venturi-agitation tip and cites ¶107 that the fluid flow out of the tip is not due to ventrui effect but as a result of the plunger’s movement. Applicant is only claiming venturi-agitation, not flow inducing. Meron specifically mentions venturi as the tip is arranged to create such an effect and thus is considered venturi-agitating and is part of the mixing. Thus the rejection of claims 1 and 10 remains (while 7 and 16 are withdrawn).
Applicant argues Meron does not disclose a needle as claimed. The examiner disagrees, the needle 37 forms a multi-channel arrangement and connects venturi-agitation tip assembly to the pressurized medical solution and the medical solution - it does not, for example, require the needle to have the multiple channels within it, only be part of it, nor the tip be part of the needle, only connected to it. While the claims are interpreted in light of the specification, the specification is not read into the claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783